Ethridge, J.,
delivered the opinion of the court.
The appellants seek to appeal from a judgment in favor of Bost against them and the Bose Hill Baptist Church, the suit being one to condemn and sell property to satisfy a judgment against the Rose Hill Baptist Church, and the contention of the appellants is that the property was the property of the appellants and not of the Baptist Church.
The decreed from which the appeal is prosecuted is for two thousand three hundred twenty-five dollars, and the same is fixed by the decree of the court below as a charge upon the real estate which is worth five thousand dollars. The chancellor allowed a supersedeas on a bond in the sum of five hundred dollars, and this is a motion to discharge the supersedeas or to require the giving of the 'supersedeas bond in double the sum of the judgment appealed from which fixes the lien at two thousand three hundred twenty-five dollars.
The judgment having ordered the sale of the property, we think it requires a supersedeas bond of twice the value of either the judgment or the property, taking the lowest of these as being the one to be doubled in' amount by the supersedeas bond. The motion will therefore be sustained and the supersedeas discharged, unless the appellants give a supersedeas appeal bond in double the sum of two thousand three hundred twenty-five dollars, or in the sum of four thousand six hundred fifty dollars, within ten days from this date.

So ordered.